Citation Nr: 1411409	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  13-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Bay Pines VA Healthcare System


THE ISSUE

Entitlement to payment for unauthorized medical expenses associated with private hospitalization from October 12, 2012 to October 15, 2012 at Sarasota Memorial Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the VA Health Care System (VAHCS) in Bay Pines, Florida, which denied the Veteran's claim for payment of medical expenses from October 12, 2012 to October 15, 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for an acute exacerbation of chronic obstructive pulmonary disease (COPD) at Sarasota Memorial Hospital from October 12, 2012 to October 15, 2012.

2.  At the time of his unauthorized medical care, the Veteran was service connected for coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus, type II.

3.  The Veteran sought treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; medical care beyond the initial emergency evaluation and admission was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.





CONCLUSION OF LAW

The criteria for payment for unauthorized medical expenses associated with private hospitalization, from October 12, 2012 to October 15, 2012, are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-08 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Private treatment records reflect that the Veteran was seen for a follow-up appointment for his COPD with a physician in the Sarasota Memorial Health Care System, wherein he exhibited severe shortness of breath with wheezing and signs of bronchospasm.  The Veteran was assessed with acute exacerbation of COPD and was directly admitted to Sarasota Memorial Hospital emergently to start treatment with intravenous steroids, regular nebulizers, and antibiotics.  Treatment was continued through October 15, 2012, at which point he was discharged to his home.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an "emergency," authorization may be deemed as prior authorization if an application (formal or informal) is made within 72 hours after the veteran's admission at a non-VA facility.  38 C.F.R. § 17.54.  In this case, the Veteran was admitted on October 12, 2012, and a claim was filed on October 17, 2012.  Therefore, services were not authorized in advance by VA, and it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

There are essentially two avenues for obtaining payment or reimbursement of private medical care expenses.  38 U.S.C.A. §§ 1725 and 1728.

For reimbursement under 38 U.S.C.A. § 1728, the Veteran's emergency treatment would need to be related to a service-connected disability, or the Veteran would need to be participating in a rehabilitation program and be medically determined to be in need of hospital care or medical services, among other requirements.  38 C.F.R. § 17.120.  The condition requiring hospitalization in October 2012 was unrelated to the Veteran's service-connected coronary artery disease, diabetes mellitus, type II, or peripheral neuropathy of the bilateral lower extremities.  The Veteran was also not participating in a rehabilitation program.  Reimbursement is, therefore, not available under the provisions of 38 U.S.C.A. § 1728.  

Nevertheless, payment for, or reimbursement of, emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C. § 1725 as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be met:  

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c)  A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work- related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and, 

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

38 C.F.R. § 17.1002. 

The Board finds that all of the aforementioned elements are met with regard to the Veteran's claim.  The emergency services were provided at Sarasota Memorial Hospital, which provides emergency care to the public.  The Veteran is financially liable to the hospital for those services, and is not covered by a health-plan contract for payment for the treatment.  The Veteran also has received VA medical treatment under U.S.C.A. Chapter 17, and the claims file contains record of treatment with the Sarasota Community Based Outpatient Clinic in January 2012.  As discussed above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  

The Veteran was evaluated and admitted for treatment for severe respiratory distress, a condition which a prudent layperson would consider to be dangerous to life and health if treatment was delayed.  The treating physician submitted a letter, dated December 1, 2012, stating that, according to his medical opinion, admission was medically necessary due to respiratory distress and signs of impending respiratory failure, and furthermore, there was a need to admit the Veteran emergently to start treatment immediately.  The physician also stated that it was not safe for the Veteran to travel to the nearest Veterans Administration facility for care, due to concerns that this may potentially be harmful to his life.  Due to the physician's direction that treatment was needed immediately, the Board finds that a prudent layperson would not have found it feasible to travel to the nearest VA or Federal facility.  Finally, the physician's statement that moving the Veteran to another facility could have been harmful to his life serves as an adequate basis for the Board to find that the Veteran's medical emergency continued for the extent of his in-patient hospital care, until discharge.  The Board thus finds that payment for treatment provided, from October 12, 2002 through October 15, 2012, is warranted.


ORDER

Entitlement to payment for unauthorized medical expenses associated with private hospitalization, from October 12, 2012 to October 15, 2012, at Sarasota Memorial Hospital, is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


